Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Continued Examination Under 37 CFR 1.114
  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered. 

Claims 1, 3-9, 16-27 have been examined. Claims 2, 10-15 have been previously  canceled. Claims 1, 3, 7, 9 have been amended. Claims 16-27 have been added, 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Robert  Nickell (US. 20070255595A1) in view of Alhnan et al. (WO 2016/038356A1) 

With respect to claim 1, Berkelhamer teaches a method comprising: 
receiving a prescription for a non-sterile compound from a health care provider in real time via a formulating component; (‘595; Para 0011: The formulations may be compounded in any desired dosage and in a variety of forms, such as, but not limited to, ointments, creams, gels, transdermals, solutions, sprays, suspensions, tablets, caplets, pellets, patches, capsules, and any other sterile or non-sterile dosage delivery system, construed as formulating component)
generating a work order via the formulating component (‘595; Para 0011: The software allows the physician to maintain inventory, place new orders, create custom formulations),; 
Robert Nickell does not, but Alhnan teaches  
(‘356; Para 00190: controlled by a computer or by the printer under instruction from the computer: Para 0008: the apparatus comprising: a fused filament fabrication (FFF) 3D printer; a build platform upon which the solid dosage form is printable; Para 0018; Para 00318: Such filament coatings may be deployed regardless of whether single-head or multi-head (e.g. dual-head) printing is used, though such coatings are perhaps most applicable in multi-head printing scenarios where filaments are at increased risk of prolonged exposure to heat (and consequential filament degradation) whilst temporarily at rest (when not being printed) within their corresponding nozzles )
executing the computed instructions to produce final dosage forms to fulfill an order (‘356; Abstract: utilises 3D printing technology, specifically fused filament fabrication (FFF) 3D printing, to produce solid dosage forms, such as pharmaceutical tablets).
extruding the non-sterile compound from the print head and producing the final dosage forms containing the non-sterile compound (‘356; Para 0013: provided a solid dosage form comprising extruded active ingredient-containing printing filament, and optionally extruded one or more further printing filaments.): 
receiving final dosage forms from the fabrication component via a dispensing component (356; Para 00332: printing filament is used in conjunction with an active ingredient- containing filament in order to adjust or augment the properties of the final dosage form.): and 
packaging and labeling the final dosage forms for dispensing to the patient (‘359; Para 00174: allow the computer to obtain all relevant information pertaining to the printing of the desired solid dosage form. Alternatively or additionally, the user may be requested to manually input or call information relating to one or more specific parameters pertaining to the solid dosage form (e.g. drug name/reference, drug dose, drug release requirements, colour, size, shape, solubility, packaging labelling information, etc.; Para 00179: monitoring of batches, monitoring of dosage forms dispensed to a given patient, etc)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-sterile compound system of Robert Nickell with the technique of the preparation of compounding products in pharmacies in order to provide the automatic compounding process for non-sterile compound

With respect to claim 3, the combined art teaches the method of claim 1, Robert Nickell discloses wherein compounding comprises providing the formula to the formulating component that prepares the final dosage forms (‘595; Paras 0010-0011, 0041) 

With respect to claim 4, the combined art teaches the method of claim 3, Robert Nickell discloses further comprising verifying the compounded non-sterile compound (‘595; Para 0038). 

With respect to claim 5, the combined art teaches the method of claim 4, Alhnan Nickell discloses wherein verifying comprises automatically collecting data throughout compound preparation and storing the data by lot number and an appropriate prescription/patient record (‘356; Para 0047: collecting data relating to solid dosage form production ). 

With respect to claim 6, the combined art teaches the method of claim 4, Alhnan discloses further comprising notifying a patient that the verified compound is ready for pickup (356; Para 00540). 

With respect to claim 7, the combined art teaches the method of claim 1, Alhnan discloses wherein batching comprises cross-referencing available resources (‘356; Para 00179: monitoring batching; Para 00204: a patient database comprising patient records for multiple patients (which records may include, for example, patient name, patient reference number, medical data, medical history, etc.) suitably contains information (which may merely be a cross-reference or reference number relating to information residing in another database, such as a solid dosage form database) regarding the solid dosage forms to be printed for each patient. Where the "information" is a cross-reference to a solid dosage form database, this solid dosage form database may then be consulted for further information regarding the solid dosage form). 

With respect to claim 8, the combined art teaches the method of claim 7, Alhnan discloses wherein available resources include one or more of compounding equipment, personnel, personnel training levels, inventory, API and inactive ingredients, tanks and pods (‘356; Para 00338 1.1 material and equipment..).  

With respect to claim 9, the combined art teaches the method of claim 1, Alhnan discloses wherein formulating comprises selecting or generating appropriate formulation records for a batch (356; Para 00179: monitoring of batches, monitoring of dosage forms dispensed to a given patient, etc).  

With respect to claim 16, the combined art teaches the method of claim 1, Alhnan discloses further comprising the steps of: identifying the non-sterile compound in the received prescription in real time (‘356; Abstract); 

batching the identified non-sterile compound in the received prescription for a compounding process; formulating the identified non-sterile compound in the received prescription to yield a formula; compounding the identified non-sterile compound in the received prescription from the formula; and filling the prescription for the non-sterile compound in real time (‘356; Paras 00179, 00289). 


With respect to claim 17, the combined art teaches the method of claim 1, further comprising the step of extracting from the prescription one or more of dosage form, drug, strength, quantity, patient allergies, reason for compounding, urgency, patient address, delivery and pick-up request, the extracting step being performed by the formulating component (‘356; Para 0075) 

With respect to claim 18, the combined art teaches the method of claim 1, further comprising the steps of generating and transmitting a secure message/request to prompt the health care provider for information for fields that are unclear, nonsensical or invalid, and/or to approve changes, the generating and transmitting steps being performed by the formulating component (‘595; Para 0043: the ordering may occur via different mediums, including placing the order online via the computer software program, via an email message, or via the facsimile submission of an order form. The order data may be created depending on the submission format….or the doctor may submit an email message to the compounding consultants with the order information contained). 

With respect to claim 19, Robert Nickell teaches a method comprising: 
receiving a prescription for a non-sterile compound from a health care provider in real time (‘595; Para 0011: The formulations may be compounded in any desired dosage and in a variety of forms, such as, but not limited to, ointments, creams, gels, transdermals, solutions, sprays, suspensions, tablets, caplets, pellets, patches, capsules, and any other sterile or non-sterile dosage delivery system, construed as formulating component); 
identifying the non-sterile compound in the received prescription in real time; batching the identified non-sterile compound in the received prescription for a compounding process (‘595; Para 0046: Once all of the order information has been submitted by the doctor, the compounding consultants will print the formulation orders in step 223, as well as order the chemicals from the supplier in pre-packaged lots under the agency of the doctor, print labels for the prescription bottles, and print a packing slip. The consultants then arrive on the scheduled day to compound the desired formulations); 
formulating the identified non-sterile compound in the received prescription to yield a formula; compounding the identified non-sterile compound in the received prescription from the formula (‘595; Para 0010: The service provider will also provide established formulations, assistance in creating new customized formulations based on experience and expertise, and the opportunity for the physician to create customized formulations of his or her choosing. The service provider will supply all necessary components on the day of compounding, including lab equipment, chemicals, an entire portable compounding lab, and all necessary staff) 
providing the identified non-sterile compound in a container (‘595; Para 0014: The service provider may supply all of the necessary containers for the final products); 
Robert Nickell does not, but Alhnan teaches 
introducing the container and identified non-sterile compound therein to a fabrication component having a printer including a print head; computing appropriate motor instructions for the print head of the fabrication component to extrude a correct (‘356; Para 00190: controlled by a computer or by the printer under instruction from the computer: Para 0008: the apparatus comprising: a fused filament fabrication (FFF) 3D printer; a build platform upon which the solid dosage form is printable; Para 0018; Para 00318: Such filament coatings may be deployed regardless of whether single-head or multi-head (e.g. dual-head) printing is used, though such coatings are perhaps most applicable in multi-head printing scenarios where filaments are at increased risk of prolonged exposure to heat (and consequential filament degradation) whilst temporarily at rest (when not being printed) within their corresponding nozzles; 
executing the computed instructions to produce final dosage forms to fulfill an order (‘356; Abstract: utilises 3D printing technology, specifically fused filament fabrication (FFF) 3D printing, to produce solid dosage forms, such as pharmaceutical tablets); 
extruding the identified non-sterile compound from the print head (‘356; Para 0013: provided a solid dosage form comprising extruded active ingredient-containing printing filament, and optionally extruded one or more further printing filaments); 
building a dosage form containing the identified non-sterile compound layer-by-layer through motion in the X-Y-Z plane (‘356; Para 00212: Printing of the solid dosage form(s) is suitably performed by the printing apparatus or FFF 3D printer in a layer-by-layer fashion. Each layer is suitably a plane (substantially) parallel to that of the surface of the build platform. Any given layer may be of a uniform or non-uniform nature. Likewise, a solid dosage form may itself be of a uniform or non-uniform nature, be it on an intra-layer or inter-layer basis or both (i.e. different layers may have a different nature; Para 00213: Suitably filament(s) are printed/extruded onto the build platform (or onto a partially-formed solid dosage form thereon) at a pre-defined "layer height" (i.e. the distance in the "Z" direction between the top and bottom of a given layer, as opposed to the length or width of the layer in the X or Y direction); and 
filling the prescription for the non-sterile compound in real time (‘359; Para 00174: allow the computer to obtain all relevant information pertaining to the printing of the desired solid dosage form. Alternatively or additionally, the user may be requested to manually input or call information relating to one or more specific parameters pertaining to the solid dosage form (e.g. drug name/reference, drug dose, drug release requirements, colour, size, shape, solubility, packaging labelling information, etc.; Para 00179: monitoring of batches, monitoring of dosage forms dispensed to a given patient, etc)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-sterile compound system of Robert Nickell with the technique of the preparation of compounding products in pharmacies in order to provide the automatic compounding process for non-sterile compound
.
With respect to claim 20, the combined art teaches the method of claim 19, Alhnan discloses wherein the extruding step includes extruding the identified non-sterile compound directly into a mold (‘356; Para 0025). 

With respect to claim 21, the combined art teaches the method of claim 20, further comprising using optical sensors or cameras to examine the mold and compute appropriate dimensions to create motor instructions therefor (‘356; Para 00177). 

With respect to claim 22, the combined art teaches the method of claim 19, Robert Nickell disclose wherein compounding comprises providing the formula to the formulating component that prepares the final dosage forms (‘595; Paras 0010-0011, 0041). 

With respect to claim 23, the combined art teaches the method of claim 19, Robert Nickell discloses further comprising verifying the compounded non-sterile compound (‘595; Para 0038). 

With respect to claim 24, the combined art teaches the method of claim 23, Alhnan discloses wherein verifying comprises automatically collecting data throughout compound preparation and storing the data by lot number and an appropriate prescription/patient record (‘356; Para 0047: collecting data relating to solid dosage form production ).. 

With respect to claim 25 the combined art teaches the method of claim 19, Alhnan discloses wherein batching comprises cross-referencing available resources (‘356; Para 00179: monitoring batching; Para 00204: a patient database comprising patient records for multiple patients (which records may include, for example, patient name, patient reference number, medical data, medical history, etc.) suitably contains information (which may merely be a cross-reference or reference number relating to information residing in another database, such as a solid dosage form database) regarding the solid dosage forms to be printed for each patient. Where the "information" is a cross-reference to a solid dosage form database, this solid dosage form database may then be consulted for further information regarding the solid dosage form). 

With respect to claim 26 the combined art teaches the method of claim 25,Alhnan discloses  wherein available resources include one or more of compounding equipment, personnel, personnel training levels, inventory, API and inactive ingredients, tanks and pods (‘356; Para 00338 1.1 material and equipment..);. 

With respect to claim 27 the combined art teaches the method of claim 19, wherein formulating comprises selecting or generating appropriate formulation records for a batch (‘356; Para 00177).

Response to Arguments 
Applicant’s arguments with respect to claim(s) 1, 3-9,16-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686